Citation Nr: 1817475	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected lymphedema.

2. Entitlement to an initial compensable rating for onychomycosis, right foot.

3. Entitlement to an initial compensable rating for onychomycosis, left foot.

4. Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for onychomycosis of the right and left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for onychomycosis right and left foot, each evaluated as noncompensable, effective December 17, 2009 date of claim, and denied service connection for a neurological impairment of the lower extremities.  Jurisdiction of the claims has since been transferred to the RO in St. Paul, Minnesota.


FINDINGS OF FACT

1. Peripheral neuropathy did not manifest within one year from separation from active service, and was not otherwise caused by active service, including service-connected lymphedema.

2. Throughout the appeal period, the Veteran's onychomycosis of the right and left foot have not affected at least 5 percent of the entire body or of exposed areas, or required intermittent systematic therapy or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12 month period.

3. The Veteran filed an initial claim of entitlement to service connection for a skin condition received on May 2, 2005; no formal or informal claim of service connection for a skin condition was received prior to that date.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected lymphedema, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for an initial compensable rating for onychomycosis, right foot, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7899-7806 (2017).

3. The criteria for an initial compensable rating for onychomycosis, left foot, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7899-7806 (2017).

4. The criteria for an effective date of March 2, 2005, but no earlier, for the award of service connection for onychomycosis of the right and left foot, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including peripheral neuropathy (other organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran claims to have a nerve disability, manifested by numbness in her feet, secondary to service-connected lymphedema.  See March 2014 VA Form 9.

The claims file contains evidence of a current neurological diagnosis of peripheral neuropathy in the feet.  See October 2011 VA Examination Report.  Accordingly, the first element of service connection, a current disability, is met. The remaining question is whether the disability is related to service to include via her service-connected lymphedema.

Service treatment records document treatment for lymphedema, but no complaints of or treatment for peripheral neuropathy.  On February 1984 separation, in the report of medical history, the Veteran marked "no" to having neuritis.  A neurologic clinical evaluation was normal.

Post-service April 2002 VA treatment records stated that the Veteran had an EMG within normal limits.  A past medical history of neuropathy was noted, based on the Veterans account of a 1997 EMG, which was not available for review. An impression of "most likely mild neuropathy" was provided.

The Veteran was afforded a VA examination in October 2011.  She reported numbness in her feet that progressed over the years.  A review of the claims file was noted.  The examiner opined that the Veteran's current peripheral neuropathy is not likely related to service-connected lymphedema.  As rationale, the examiner stated that lymphedema is not known to cause peripheral neuropathy.  The examiner acknowledged that lymphedema may cause diminished sensation due to thickened skin; however, this is in the upper, not lower, extremities.   Thus, contrary 

The Veteran claims that the VA examination report is inadequate because the examiner did not have her claims file.  See February 2012 Notice of Disagreement.  However, as noted above, the examiner did indicate review of the claims file.  The October 2011 VA examination report specifically states that both the claims file and medical records were reviewed.  As such, the Veteran's contention is contradicted by the record. 

The Veteran also claims that an October 2006 Board decision already granted service connection for bilateral neurological impairments.  See February 2012 Notice of Disagreement.  A review of this decision shows that the Board adjudicated increased rating claims for lymphedema, not peripheral neuropathy.  The Board acknowledges that the Veteran has multiple neurological impairments.  Service connection has already been established for lymphedema; however, service connection for peripheral neuropathy, a separate neurological impairment, has not been awarded. 

Finally, in the February 2018 Appellant's Brief, the Veteran contends that the VA examination was not adequate, alleging that the examiner did not ascertain the etiology of the peripheral neuropathy but rather dismissed it as not being related to service without more.  This is inaccurate, the claim was based on the peripheral neuropathy caused by the lymphedema and the examiner explained that lymphedema does not result in peripheral neuropathy.  This is an adequate explanation.  

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for peripheral neuropathy because there is no nexus to service.  As for direct service connection, service treatment records are negative for any diagnosis of or treatment for peripheral neuropathy.  Further, the Veteran does not contend her peripheral neuropathy disability is directly related to service.  The first manifestation of peripheral neuropathy was in 2002, more than 18 years after service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even if the Board founds the Veteran's statement that she had peripheral neuropathy in 1997 credible, this manifestation is still be more than 13 years after service.  The record provides no evidence of a connection between her peripheral neuropathy of the lower extremities and military service.  As such, service connection on a direct or presumptive basis is not warranted.

Regarding secondary service connection, there is no medical evidence supporting a finding that the Veteran's current peripheral neuropathy of the lower extremities is related to her service-connected lymphedema.  Upon October 2011VA examination, the examiner opined that the Veteran's current peripheral neuropathy disability is not related to service-connected lymphedema.  Consistent with the October 2011 VA opinion, the first manifestation of peripheral neuropathy, mild, was in April 2002.  Notably, April 2002 VA treatment records document the Veteran's initial report of neuropathy starting in 1997 and lymphedema starting in 1982 during service.  During this visit, she made no allegation that the two conditions were related.  Further, the Veteran has not provided any supporting medical opinions connecting her peripheral neuropathy disability to her service-connected lymphedema.  As such, the objective medical findings and opinion provided by the October 2011 VA examiner are the most probative evidence of record in this regard and the criteria for service connection on a secondary basis are not satisfied.

The only evidence of record suggesting a link or nexus between the Veteran's current peripheral neuropathy disability and her service-connected lymphedema comes from the Veteran herself.  While the Veteran is competent to provide statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that she has specialized education, training, or expertise that would qualify her to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of peripheral neuropathy demonstrated many years after a period of active service is a complex question, not simple, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting service connection for peripheral neuropathy of the lower extremities, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III. Increased Evaluation

The Veteran contends that a 10 percent rating is warranted for her onychomycosis disability.  See March 2014 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's onychomycosis of the right and left foot are each rated noncompensable under Diagnostic Code 7899-7806, 38 C.F.R. § 4.118 (2017).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Diagnostic Code 7806 provides rating criteria for dermatitis or eczema.  A noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

VA treatment records in 2009 document complaints of fungal nails and an assessment of onychomycosis.  No open lesions, ulcers, or macerations were found.  See May 2009 VA Treatment Records.

The Veteran was afforded a VA examination in March 2010.  She reported use of topical therapy, clotrimazole solution, for her toe nails.  No scarring was found.

The Veteran was afforded a VA skin disability benefits questionnaire (DBQ) in October 2011.  A diagnosis of onychomycosis was provided.  It was noted that treatment did not include oral or topical medication in the past 12 months.  In a July 2012 addendum, the examiner indicated that less than 5 percent of the Veteran's entire body, and less than 5 percent of exposed areas, was affected by onychomycosis.

Based on the above, the Board concludes that for the entire appeal period, a compensable rating is not warranted for the Veteran's onychomycosis disability of the right and left foot.  There is no indication of record that onychomycosis affected at least 5 percent of the entire body or of exposed areas, or was treated with intermittent systematic therapy to warrant a 10 percent rating under Diagnostic Code 7806.  On the contrary, in a July 2012 VA addendum, the examiner indicated that less than 5 percent of the Veteran's entire body and exposed areas were affected by onychomycosis.  Further, the Veteran reported use of topical, not systematic, therapy during a March 2010 VA examination, which is consistent with the criteria for a noncompensable rating.  It is apparent that the assigned noncompensable disability evaluations for the appeal period for the Veteran's onychomycosis are accurate and appropriately reflect her symptoms and treatment under Diagnostic Code 7806. 

The Veteran claims that application of Diagnostic Code 7806 is incorrect, and an alternative diagnostic code is more appropriate.  See February 2012 Notice of Disagreement and February 2018 Appellate Brief.  Thus, the Board has considered whether a compensable rating is available under other potentially applicable diagnostic codes, however, the evidence does not demonstrate that onychomycosis of the right or left foot is manifested by scars or characteristics of disfigurements. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2017).  The Board finds no other applicable Diagnostic Code.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensable evaluation for her onychomycosis disability of the right and left foot.


Earlier Effective Date

The Veteran contends that she should have an earlier effective date for the grant of service connection of onychomycosis of the right and left foot.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A formal claim is the use of the appropriate designated VA form to seek specific benefits.  38 C.F.R. § 3.151(a). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999). 

The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a statement of the case (SOC) after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

Upon receipt of an informal claim for which a formal claim has not already been filed, an application for VA benefits (VA Form 21-526) must be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, that signed application will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b). 

The Veteran claims entitlement to an effective date prior to December 17, 2009 for her onychomycosis disability (claimed as skin condition) because she claims that she filed an earlier application for a skin condition.  See February 2012 Notice of Disagreement.  

The Board has reviewed the evidence and determines that the criteria for an effective date prior to December 17, 2009 for the grant of service connection for onychomycosis of the right and left foot have been met.  See 38 C.F.R. § 3.400.

In correspondence, received on May 2, 2005, the Veteran reported that VA never addressed her skin condition associated with lymphedema.  She reported having discolored yellow toenails secondary to service-connected lymphedema.  In a June 2006 letter she again requested evaluation of her skin condition.  In an October 2006 Board decision, the Board acknowledged that the RO had not yet adjudicated this issue, and referred it to the RO for appropriate action.  
	
On December 6, 2009, the Veteran contacted VA, via online, to check the status of her appeal.  Specifically, she indicated that she submitted claims for benefits in approximately 2003 to 2005 that were never adjudicated.  She referenced the October 2006 Board decision.  VA subsequently provided the Veteran with information on her service-connected disabilities, denied claims, and how to file a new claim for benefits.  On December 17, 2009, the Veteran responded to VA via online, in relevant part, she specified that she previously filed a claim for entitlement to service connection for a skin condition. 

In a February 2010 letter, the Veteran was provided VCAA notice for her skin condition claim.  Subsequently, in a January 2012 rating decision, the RO granted service connection for onychomycosis (claimed as skin condition) based on VA examination reports conducted in March 2010 and October 2011.  An effective date of December 17, 2009, date Veteran contacted VA to inquire about the claim, was assigned.

As noted above, pursuant to 38 C.F.R. § 3.155(a), an informal claim must be followed up with the formal VA Form 21-526 within one year of the informal claim to "preserve" the "date of claim" otherwise the date of claim becomes the date of receipt of the formal claim.  Upon receipt of an informal claim for which a formal claim has not already been filed, an application for VA benefits (VA Form 21-526) must be forwarded to the claimant for execution.  In this case, it does not appear that an application for VA benefits was forwarded to the Veteran.  If VA does not send a formal claim, then the one-year period could not begin to run and accordingly, the proper effective date is the date of the informal claim. Jernigan v. Shinseki, 25 Vet. App. 220 (2012); Quarles v. Derwinski, 3 Vet. App. 129, 137   (1992). 

The Board finds that the Veteran filed an informal claim for service connection for a skin condition on May 2, 2005.  She contacted VA in June 2006 to inquire about the status of her claim.  Further, in an October 2006 decision, the Board referred the claim to the RO for initial adjudication.  The Veteran again contacted VA in December 2009 to inquire about the status of her claim.  At that time, the RO conducted development and granted the claim in a January 2012 rating decision.  

Since VA failed to act on the claim, it remained pending since May 2, 2005.  See Norris, 12 Vet. App. at 422.  However, there is no document in the evidence of record prior to May 2, 2005 from which it could be inferred that the Veteran sought to file a claim for service connection for a skin condition.  See 38 C.F.R. § 3.155(a)(as in effect prior to March 24, 2015).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.Cir.1999) (noting that even an informal claim must be in writing).

Regulations provide that the appropriate effective date is the later of either the date entitlement arose or the date of claim.  38 C.F.R. § 3.400.  Here, the date VA received the claim was May 2, 2005.  In determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "facts found" and "the date on which the evidence is submitted is irrelevant."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, on October 2011 VA examination, it was noted that onychomycosis was diagnosed "a few years ago".  Based on all evidence, medical and lay, in the record, the Board finds that entitlement arose prior May 2, 2005, the date of the informal claim. See Lalonde v. West, 12 Vet.App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."; see Brannon v. West, 12 Vet.App. 32, 35 (1998) (the "mere presence of medical evidence does not establish the intent on the part of a veteran to seek service connection for a condition.").
 
With reasonable doubt resolved in the Veteran's favor, the Board finds the submission of the claim for service connection for a skin condition, dated on March 2, 2005, constituted an informal claim pursuant to the provisions of 38 C.F.R. § 3.155(a)( in effect prior to March 24, 2015).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Since the informal claim was not followed up with the formal VA Form 21-526 within one year of the informal claim to "preserve" the "date of claim," the proper effective date is the date of the informal claim.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012); Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  As such, an earlier effective date of March 2, 2005, is warranted for the grant of service connection for onychomycosis.

a. Other Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's onychomycosis symptoms and disability.  This means that the Veteran's disability does not manifest an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disability.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  For onychomycosis, her symptoms include complaints of nail fungus treated with topical therapy.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  The evidence does not show that there was a collective effect of disabilities acting with her onychomycosis disability to make her disability picture an unusual or exceptional one.  As such the regular schedular criteria provide for adequate compensation.  

For these reasons, the Board declines to remand the claims just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the appellant nor the record has raised the question of unemployability due solely to the Veteran's onychomycosis disability.  Therefore no further discussion of a TDIU is necessary.


	ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected lymphedema, is denied.

Entitlement to an initial compensable rating for onychomycosis, right foot, is denied.

Entitlement to an initial compensable rating for onychomycosis, left foot, is denied.

An effective date of March2, 2005, but no earlier, for entitlement to service connection for onychomycosis of the right and left foot is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


